People v Torres (2017 NY Slip Op 09098)





People v Torres


2017 NY Slip Op 09098


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, LINDLEY, AND WINSLOW, JJ. (Filed Dec. 22, 2017.) 


MOTION NO. (499/14) KA 12-01267.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vARMANDO R. TORRES, ALSO KNOWN AS "MONDO," DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.